Citation Nr: 1626144	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  16-28 192	)	DATE
	)
	)


THE ISSUE

Whether a January 2003 Board decision contains clear and unmistakable error (CUE) in denying entitlement to service connection for a low back disability. 

(The issue of entitlement to an effective date earlier than May 3, 2007 for the award of service connection for lumbar degenerative disc disease is addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The moving party (Veteran) served on active duty from January 1998 to June 2000.  This matter comes before the Board from a June 2013 motion by the Veteran requesting revision of the January 2003 Board decision on the basis of CUE. 


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability was denied in a June 2000 rating decision.  The Veteran appealed the denial of the claim and it was denied in a final Board decision on January 14, 2003. 

2.  There is no outcome determinative error of fact or law in the Board's January 2003 decision denying entitlement to service connection for a low back disability.


CONCLUSION OF LAW

The January 14, 2003 Board decision denying service connection for a low back disability is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the statutory and regulatory provisions pertaining to VA's duties to notify and assist a claimant do not apply to allegations of CUE in prior decisions of the Board. A CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  

The Veteran contends that a January 14, 2003 decision of the Board contains CUE in its denial of service connection for a low back disability.  The Veteran testified during a January 2013 hearing (performed in connection with his separate claim for an earlier effective date) that he believed the January 2003 Board decision did not consider medical evidence dating from 2000 that supported his claim for service connection.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2015).

Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b).  The Board finds that the Veteran's motion for CUE, documented in the June 2013 hearing, was made with the requisite specificity. 

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact 
or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111.

In this case, the Veteran contends that the Board committed CUE in its January 2003 decision by failing to consider medical evidence dating from May 2000 that supported the claim for service connection for a low back disability.  In essence, the Veteran contends that the correct facts were not before the Board.  The Veteran also contends that this error is outcome determinative as the evidence in question dates from when he was still on active duty and established a link between the claimed low back disability and military service.  After review of the evidence, the Board finds that while the January 2003 Board decision does not appear to have considered the May 2000 evidence identified by the Veteran, the failure to consider this evidence was not CUE as it was not probative to the question before the Board and would not have manifestly changed the outcome of the decision.  

The law in effect at the time of the January 2003 Board decision provided that service connection was granted for a disability resulting from disease or injury
incurred in or aggravated by active military service.  38 USCA § 1110 (West
1991 & Supp 2002).  Service connection was also possible for any disease
diagnosed after discharge when all the evidence including that pertinent to service,
establishes that the disease was incurred in service.  38 C F R § 3 303(d) (2002).  

The evidence before the Board in January 2003 included service and post-service medical records.  The Board observed that the Veteran denied experiencing recurrent back pain or a back injury at a November 1999 service examination and after service, received periodic treatment at various VA facilities through 2000 and 2001 for chronic low back pain.  The Board found that the Veteran was assessed with discogenic disease of the lumbar spine in June 2000 and a July 2001 lumbar X-ray showed mild straightening of the normal lumbar lordosis.  In December 2000, a computed tomography scan of the lumbosacral spine also showed a mild herniated nucleus pulposus causing back pain with right neuropathy.  In its decision, the Board also noted that the Veteran had not provided any "particular contentions" with respect to the claim for service connection for a low back disorder.  Thus, there was no specific lay evidence in support of the claim and the record only contained the Veteran's general contentions regarding service connection.  

Based on the evidence detailed above, the Board found in January 2003 that the record did not establish a link between the Veteran's low back disability and any incident of service.  The Board acknowledged the Veteran's repeated complaints of low back pain and the identification of a low back condition soon after discharge, but also noted that none of the medical evidence of record associated the Veteran's low back condition with active duty service.  The Board further observed that service treatment records were completely negative for complaints, treatment, or findings pertaining to the low back.  As there was no competent evidence the Veteran's low back disability was sustained during active duty, the Board denied the claim for service connection. 

The Veteran contends that the Board erred in not considering a May 2000 medical report from a doctor identified at the June 2013 hearing as Dr. Murray.  The Veteran also contends that Dr. Murray was a VA physician who treated him after service for back pain.  While the record contains a May 2, 2000 examination report from Dr. Murray that does not appear to have been considered in the January 2003 Board decision, the failure to consider this evidence was not CUE. 

First, the May 2000 examination report is not probative evidence of a link between the claimed low back condition and active duty service.  In contrast to the statements of the Veteran, Dr. Murray was not a VA physician who treated him for low back pain.  Rather, Dr. Murray was a VA contract examiner who performed a psychiatric examination of the Veteran on May 2, 2000.  The report of this examination notes a complaint of back pain, but only in the context of the Veteran's diagnosed psychiatric conditions: a somotaform disorder following a closed head injury and major depression with psychotic features.  Dr. Murray found that the Veteran had a history of pain related to head, back, joints, and extremities, but characterized these findings as one of the four criteria necessary for the diagnosis of the Veteran's psychiatric condition.  In fact, the examination report also specifically notes that the Veteran's complaints of pain in the identified areas, including the back, could not be explained by any known general medical condition.  Dr. Murray also later listed the Veteran's medical diagnoses of knee pain, headaches, and vertigo, and notably neglected to identify any low back disorder.  The examination report does not provide any evidence of a nexus between service and a current back disability; instead, the examination report links the Veteran's complaints of back pain to his diagnosed psychiatric disabilities and specifically weighs against the presence of a physical etiology for the pain.  Thus, the May 2, 2000 VA contract examination report does not establish that the correct facts were not before the Board at the time of the January 2003 decision.

The Board also finds that the failure to consider this evidence in the January 2003 decision was clearly not outcome determinative.  The May 2000 VA contract examination was performed while the Veteran was still on active duty and included a brief mention of back pain.  However, this symptom was identified as a manifestation of a psychiatric condition and could "not be explained by a known general medical condition."  Even if the Board had considered the May 2000 VA contract psychiatric examination in its analysis, it is not absolutely clear that the result would have been manifestly different.   The May 2000 examination report contains only the barest mention of back pain in a psychiatric context and does not include the diagnosis of a low back condition, despite noting the presence of other medical conditions including knee pain.  Therefore, the Board's failure to discuss the May 2, 2000 VA contract examination report is not an outcome determinative error.  

The Board also correctly applied the law in effect in January 2003.  The Board concluded that the preponderance of the evidence was against the finding of an association between the Veteran's diagnosed low back disability and any incident of active duty service.  The medical evidence was negative for any link between the two and, as the Veteran did not provide any particular contentions in support of his claim, there was no lay evidence of a link between the claimed condition and active duty.  The May 2, 2000 VA contract psychiatric examination also does not provide any competent medical evidence of a relationship between the Veteran's back pain and an injury during service.  The Veteran may disagree with how the facts and evidence were weighed by the Board, but such disagreement can never constitute CUE.  See 38 C.F.R. § 20.1403.  

Finally, the Board has considered the Veteran's contention that VA failed to provide a VA examination of his back at the time of the original claim.  The Veteran was scheduled for a VA contract examination on March 31, 2000 with a family practice physician.  The record contains a memorandum establishing that he failed to appear for the examination.  The Veteran contends that he did not receive adequate notice of the examination and was living in Puerto Rico at the time of the examination.  However, the Board observes that the examination was scheduled while the Veteran was still on active duty in North Carolina.  He was also provided in-person notice of a second VA contract examination in April 2000.  A report of contact dated from April 12, 2000 states that the Veteran was seen in the VA office to check on his medical appointments; he was given a list of upcoming examinations including an April 28, 2000 general examination.  The Veteran did not appear for this examination and his claim was adjudicated in a June 2000 rating decision.  Even if the Board found that VA erred in its duty to assist the Veteran by providing a VA examination, a failure of the duty to assist can never rise to the level of CUE.  38 C.F.R. § 20.1403(d)-(e).  See also 38 U.S.C.A. §§ 501(a), 7111.

In sum, the Veteran has not identified an error of fact or legal conclusion in the Board's January 2003 decision that would have altered the final outcome of the appeal for entitlement to service connection for a low back disability.  The Board concludes that the January 14, 2003 Board decision denying the claim for service connection for a low back disability was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.


ORDER

The motion to revise or reverse the January 14, 2003 Board decision denying entitlement to service connection for a low back disability is denied.  




                       ____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



